Name: (2014/182/EU): Council Decision of 31 March 2014 appointing a Luxembourg member and two Luxembourg alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2014-04-02

 2.4.2014 EN Official Journal of the European Union L 99/25 COUNCIL DECISION of 31 March 2014 appointing a Luxembourg member and two Luxembourg alternate members of the Committee of the Regions (2014/182/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal from the Luxembourg Government, Whereas: (1) On 22 December 2009 and 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) A member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Dan KERSCH. (3) An alternate member's seat has become vacant following the end of the term of office of Mr Yves CRUCHTEN. An alternate member's seat will become vacant following the appointment of Mr Roby BIWER as member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as member:  Mr Roby BIWER, Conseiller communal de la commune de Bettembourg; and (b) as alternate members:  Mr Tom JUNGEN, Bourgmestre de la commune de Roeser,  Ms Christine SCHWEICH, Bourgmestre de la commune de Mondercange. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 31 March 2014. For the Council The President D. KOURKOULAS (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.